Thompson, J.
I concur in refusing the allowance of the habeas corpus ; but think it unnecessary to disclaim having jurisdiction, in any case, where the imprisonment or restraint is under colour of the authority of the United States. Questions of jurisdiction between the United Stales courts and the state courts are generally nice and delicate subjects. I should be unwilling *242to assume jurisdiction, where we have it not And I do not Feel mygejf liberty to renounce it, when it is given to this court The case of Emanuel Roberts, referred to by the Chief Justice, geems t0 be the only one where this question has received a judicial decision; and although in that case, the habeas corpus was denied, yet Nicholson, Ch. J. said there might be cases in which it would be the duty of the state courts to interfere. The immediate object of a habeas corpus is to liberate the party from ars illegal restraint. The allowance of it does not necessarily draw after it an inquiry into any offence, committed either by the party imprisoned, or by him who assumes the right of restraint. The criminal offence is still open to the cognisance of the proper tribunal. The state courts must have the power, initnany cases, to determine upon the extent and operation of the laws of congress. As in the case now before us, if a civil suit should be brought for false imprisonment, the legality of the enlistment, under the act of congress, would probably be involved, and must be determined collaterally. And this is the only inquiry upon the habeas corpus. The objections, however, stated by the Chief Justice, against the jurisdiction of this court, are entitled to great consideration, and as the allowance of the writ, in term time, rests in sound legal discretion; and as the party may have relief by application to one of the judges of the supreme court of the United States, or of the district .court for this district, whose jurisdiction in the case is unquestionable, I think Ihe application ought to be denied.
Spencer, J. Van Ness, J. and Yates, J. concurred; expressly reserving themselves as to the question of jurisdiction, but agreeing, for the reasons assigned by Thompson, J. that the application ought to be refused.
Motion denied.